Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because: the last line should read “a profile of one of the plurality of hollow areas.”
Claims 6-9 and 16-18: each instance of “hollow area” should be made plural “hollow areas” as the claims define a plurality of hollow areas.
Claim 11 is objected to because: “of slits, widths” should be “of slits, and widths”
Response to Arguments
Applicant’s arguments presented with respect to newly amended claim 1 are persuasive. Specifically, that Sasaoka fails to teach “an end surface of each of the arched bodies clings to the lens.” In Fig. 4 of Sasaoka, the inclined surface parts 13b of the demarcating member 13 (corresponding to the reflecting sheet) include arched bodies having a convex surface facing the backboard. The demarcating member 13 further includes a bottom surface part 13c (corresponding to the end surface of each of the arched bodies).
Moreover, as described in paragraph [0051] of Sasaoka, a through-hole 13d is defined at a substantially center of the bottom surface part 13c. Further as shown in Fig. 1A-1D of Sasaoka, there is a gap between the end surface of the bottom surface part 13c and the light source 11 (corresponding to the lens). In other words, the end surface of the bottom surface part 13 does not contact with the light source 11, that is, the end surface of the bottom surface part 13 does not cling to the light source 11.
Claims 2-13 and 17-18, which were previously withdrawn as being drawn to a non-elected invention, have been rejoined. However, some of the claims are indefinite and are therefore rejected under 35 USC 112(b) (see below). As a result, this action is made FINAL because the rejection was necessitated by the amendment. See MPEP § 821.04.
Election/Restrictions
Claim 1 is allowable. Claims 2-13 and 17-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I-II, as set forth in the Office action mailed on April 15, 2022, is hereby withdrawn and claims 2-13 and 17-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 12-13, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 8-9: in claim 9 “two sides of a perpendicular bisector of at least one side of in four sides of the rectangular hollow area are provided with the slit, and an extension direction of the slit is same as an extension direction of the perpendicular bisector” is indefinite because it employs incorrect grammar and it is unclear (“of at least one side of in four sides of the rectangular hollow area”), “hollow area” should be plural, and “extension direction of the slit is same” should read “is the same” at the end.
Examiner understands the claim to recite “two sides of a perpendicular bisector of at least one side of one of the rectangular hollow areas are provided with the slit, and an extension direction of the slit is the same as an extension direction of the perpendicular bisector.”

Re 12-13: in claim 12,  this claim is confusing because there are multiple hollow areas yet it claims that there are multiple slits and at least one of them has a decrease in width as a function of its distance to “the hollow area” despite there being many. Moreover, it is unclear what “decreased with increment of distance” is trying to recite.
Examiner understands the claim as “wherein the body comprises a plurality of slits, a width of at least one of the plurality of slits decreases as the distance from the slit to a nearest one of the hollow areas increases.”

Re 17: “and the hollow areas provided with the slits is periodically arranged on the reflecting sheet” is indefinite because it is unclear what is being recited. First, only one round hollow area is defined; and this round hollow area has the plurality of slits equidistantly arranged around it; yet the claim recites that the hollow areas (plural) are provided with the slits. Each part of the claim conflicts with the others.
Examiner understands the claim to recite that the hollow areas have at least one round hollow area and that the at least one round hollow area is provided with a plurality of slits, the slits are equidistantly arranged on radius extension lines of the at least one round hollow area, wherein the hollow areas that are not round hollow areas are periodically arranged on the reflecting sheet.

Re 18: “the hollow areas provided with the slits” lacks antecedent basis as claim 2 only recites a singular slit. Examiner reads the claim as reciting that the slit comprises a plurality of slits.

Allowable Subject Matter
Claims 1-7, 10-11, 1, and 19 have been allowed.
Claims 8-9, 12-13, and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-13 and 16-19: in claim 1, “an end surface of each of the arched bodies clings to the lens.” As discussed above, Sasaoka’s lenses shown in Figure 4 do not read on this limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875